Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Note: The amendment of October 23rd 2020 has been considered.
Claims 1 has been amended.
Claims 2-4, 12, 14-20 and 22-24 are cancelled.
Claim 25 was been added.
Claims 1, 5-11, 13, 21 and 25 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23rd 2020 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-11, 13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: The limitations "whereby forming an irregular shaped plastic laminate bag” in line 5 is not disclosed in the original application. As stated on page 5 of the August 27th 2020 Board decision, neither the specification, nor the drawings provided, disclose the shape of the vacuum sealed bag. Given the fact patentability over the prior art asserted is based on the criticality of the shape of the vacuum sealed bag, the limitations are considered new matter. Clarification and/or correction is/are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1, 7-10, 13 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL “Rising Stars” (‘Tessier’) (from http://www.starchefs.com/chefs/rising_stars/2009/napa_sonoma/recipe_mushroom_salad_philip_Tessier.shtml) in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”), NPL “Sealing Your Food for Sous Vide" ('Amazingfood') (from www.Amazingfoodmadeeasy.com) and NPL "VacMaster" (from www.madcowcutlery.com/store/pc/pdf/VP210_Manual.pdf). As evidenced by NPL “Royal Trumpet/King Trumpet Mushrooms” (‘Vivagourmet’) (from http://www.Vivagourmet.com/product/royal-trumpets-king-trumpet-mushroom/), NPL “How Many Sprigs of an Herb are there in a Pound?” (‘Marxfood’) (from Marxfood.com/herb-springs-in-a-pound/) and NPL “Weight Equivalents: Garlic” (‘Hannone’) (from https://Hannone.com/Recipe/weightgarlic.html).

Regarding claim 1: Tessier discloses cooking whole mushrooms (e.g., trumpet mushrooms) sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes (see Tessier pages 1-2), but fails to disclose agaricus hisporus mushrooms; However, since the texture and flavor differences of between mushrooms are well known, it would have been obvious to a skilled artisan who desires to prepare agaricus hiporus mushrooms to have modified Tessier 
Moreover, regarding the agaricus bisporus mushrooms recited in claim 1: AAPA discloses that common mushrooms of the species Agaricus bisporus are the most commonly used mushrooms in Europe, Americas and in many Asian countries for human consumption, and that there are many known methods of preserving the freshness of these mushrooms before sale (see paragraph [0005] of instant specification). Accordingly, it would have been obvious to a skilled artisan at the time of the invention to apply the method of cooking mushrooms sous vide disclosed in Tessier to Agaricus bisporus mushrooms since Agaricus bisporus mushrooms are common mushrooms that are the most commonly used mushrooms in Europe, Americas and in many Asian countries for human consumption, and thus arrive at the claimed limitations.
As to the bag being a retortable laminate bag recited in claim 1: Tessier discloses cooking mushrooms sous vide by sealing them in a vacuum bag, but fails but fails to disclose the plastic bag being a retortable laminate bag; However, Amazingfood discloses that using chambered vacuum food sealers, such as the VacMaster, where the bags are sealed under vacuum pressure, is well known and is conventionally used in sous vide, as chambered vacuum food sealers provide maximum heat transfer between the water and the food (see Amazingfood page 1). In view of the fact that the vacuum bags used in VacMaster are laminate bags that can be boiled (see VacMaster pages 2-4), it would have been obvious to a skilled artisan to have used the conventional sealed laminate boilable bags for mushroom sous vide, and thus arrive at the claimed limitations.
Moreover regarding the bag being a retortable laminate bag: Given the fact “retortable” is defined by Applicant in the current application as the ability withstand Tessier lie inside the temperature and time ranges for sterilization, as also defined by Applicant in the current Application (see Specification paragraph [0052]), the sealed laminate boilable bags that are conventionally used in sous vide (see Amazingfood page 1 and VacMaster pages 2-4) meet the claimed limitations.
As to the irregular shaped plastic laminate bag recited in claim 1: Given the fact that sealing foods in a vacuum bag imparts the shape of the foods being vacuum sealed to the laminate bag (see pictures of vacuum sealed foods on page 3 of VacMaster and on page 1 of Amazing food), the vacuum sealed mushrooms in Tessier will clearly impact the shape of the vacuum sealed bag, and thus encompass the claimed limitations (see 35 USC §112 2nd paragraph rejection, above).
As to subjecting the mushrooms bag to a vacuum of 100 mbar or less until there is no air present around the mushrooms and air is removed from the mushrooms, as recited in claim 1: Tessier discloses of cooking mushrooms sous vide by sealing them in a vacuum bag, but fails but fails to disclose the vacuum pressure; However, Amazingfood discloses that using chambered vacuum food sealers, such as the VacMaster, where all the air is removed, is well known and conventional in sous vide, as chambered vacuum food sealers provide maximum heat transfer between the water and the food (see Amazingfood page 1), and VacMaster discloses that vacuum packaging at vacuum pressures under 100 mbar is recommended (see VacMaster pages 7-8). Therefore, it would have been obvious to a skilled artisan to have vacuum 
Moreover regarding the lack of air around the mushrooms and the removal of air from the mushrooms: Given the fact that removing all the air, will clearly remove air from the mushrooms and impart a vacuum sealed bag with no air present around the mushrooms, the vacuum sealed bag used in conventional sous vide as disclosed in the prior art, meets the claimed limitations.
As to the sterilization recited in claim 1: Tessier discloses of cooking mushrooms sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes (see Tessier pages 1-2). Given the fact the temperature and time in Tessier lie inside the temperature and time ranges for sterilization, as defined by Applicant in the current Application (see Specification paragraph [0052]), the cooking temperature and time in Tessier meet the claimed “sterilization”. Accordingly, Tessier meets the claimed limitations.
As to the bag with the sterilized mushrooms having a shelf life of more than 3 months at ambient temperature recited in claim 1: Tessier discloses of cooking mushrooms sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes (see Tessier pages 1-2), but fails to disclose the shelf life of the bags; However, given the fact the temperature and time in Tessier lie inside the temperature and time ranges for sterilization, as defined by Applicant in the current Application (see Specification paragraph [0052]), and since sterilized bags are known to have an ambient shelf life of more than 3 months (see Specification paragraph [0037]), the Tessier meets the shelf life limitations recited in claim 1. 
As to the mushrooms losing less than 3 wt% before being inserted into the bag recited in claim 1: Similarly to Applicants, Tessier discloses of inserting mushrooms into bags and to vacuum seal them and sous vide cooking them, where sealing under vacuum pressure is known and conventional. In view of the fact that Applicants attribute the fact that the mushrooms have lost less than 3 wt% before being inserted into the bag to the fact that the mushrooms are not substantially heat treated before being inserted into the bag (see Specification paragraph [0038]; and original claim 4), and since Tessier does not disclose a heat treatment step before filling the bag with mushrooms, it is examiner position that the claim 1 recitation of the mushrooms losing less than 3 wt% before being inserted into the bag, is inherently present in Tessier. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 7, 8, and 10: Tessier discloses cooking whole mushrooms (e.g., trumpet mushrooms) sous vide by sealing 10 large trumpet mushrooms with 3 Tessier pages 1-2). Given the fact that trumpet mushrooms are known to weight up to 0.25lbs each (see Vivagourmet page 1), a pound of fresh thyme comprise about 690 springs (see Marxfood page 1) and a clove of garlic weights about 2.8 g/0.1 oz (see Hannone page 1), the sous vide mushrooms in Tessier read on claim 7: “an additive such as savory product, salt, spice, acid, antioxidant or other ingredient is added to the mushrooms or to the bag before subjecting the bag to vacuum, or to the bag during vacuum”, claim 8: “an additive is present in the bag in an amount of about 30 wt% relative to the mushrooms or less”, and claim 10: “the packaging contains further solid ingredients such as grain and/or dried vegetable in an amount between 2 and 100 wt% relative to the weight of the mushrooms”.
Regarding claim 9: Tessier discloses of cooking whole mushrooms sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes without added water (see Tessier pages 1-2).
Regarding claim 13: Tessier discloses of cooking whole mushrooms sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes (see Tessier pages 1-2), but fails to disclose melt sealing the laminate bag by applying heat seal; However, Amazingfood discloses that using chambered vacuum food sealers, such as the VacMaster, where the vacuum laminate bags are heat sealed by a heated seal bar, is well known and is conventionally used in sous vide, as chambered vacuum food sealers provide maximum heat transfer between the water and the food (see Amazingfood page 1 and VacMaster pages 6-10). Therefore, it would have been 
Regarding claim 21: Tessier discloses of cooking whole mushrooms sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes (see Tessier pages 1-2), but fails to disclose the volume of the vacuum bag; However, VacMaster discloses that vacuum sealing foods in pouches of at least 1L volume, is well known and conventional (see VacMaster page 3). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Tessier and to have sealed the mushrooms in a vacuum bag of at least 1L volume, as conventionally known in the art, and thus arrive at the claimed limitations.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tessier, Amazingfood and VacMaster as applied to claims 1, 7-10, 13 and 21 above, and further in view of NPL "Cleaning Mushrooms” (‘Kitchensavvy’) (from http://www.Kitchensavvy.com/journal/2005/06/cleaning_mushro.html). 

Regarding claim 5: Tessier discloses of cooking whole mushrooms sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes (see Tessier pages 1-2), but fails to disclose washing the mushrooms with water of a temperature of less than 40ᵒC; However, Kitchensavvy discloses that washing mushrooms with cold water in order to rinse dirt off (see Kitchensavvy page 1). Given the fact that the temperature of cold water is clearly below 40ᵒC, it would have been obvious to a skilled artisan to have modified Tessier and to have washed the mushrooms with water of a .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tessier, Amazingfood and VacMaster as applied to claims 1, 7-10, 13 and 21 above, and further in view of NPL "Matsutake, Pine Nut, Mastic, Rosemary” (‘Alineaphile’) (from http://Alineaphile.com/2008/11/matsutake-pine-nut-mastic-rosemary/).

Regarding claim 6: Tessier discloses of cooking whole mushrooms sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes (see Tessier pages 1-2), but fails to disclose of cooking sliced or diced mushrooms sous vide; However, since the texture, flavor and appearance differences between cooking large pieces of food versus smaller pieces of foods are well known, and since cooking sliced or diced mushrooms sous vide is also well known and conventional (see Alineaphile pages 16-17), it would have been obvious to a skilled artisan who desire to prepare food with the texture, flavor and appearance of food that is prepared by cooking smaller pieces, to have modified Tessier and to have cooked sliced or diced mushrooms sous vide, and thus arrive at the claimed limitations.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tessier, Amazingfood and VacMaster as applied to claims 1, 7-10, 13 and 21 above, and further in view of Keller (US 3,136,468).

Regarding claim 11: Tessier discloses of cooking whole mushrooms sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes (see Tessier pages 1-2). Amazingfood discloses that using chambered vacuum food sealers, such as the VacMaster, where the laminate bags are sealed under vacuum pressure, is well known and is conventionally used in sous vide, as chambered vacuum food sealers provide maximum heat transfer between the water and the food (see Amazingfood page 1 and VacMaster pages 2-4), but Tessier, Amazingfood and/or VacMaster fail to disclose plastic laminate bag comprising a layer of PET provided with an oxygen and water vapor barrier layer and a PE, CPP or other plastic layer for sealing, and wherein the laminate bag comprises a barrier layer from aluminum, aluminum oxide or silicium oxide, triazine, or combinations thereof; However, Keller discloses a plastic laminated flexible bag for storing and protecting sterile foods, the plastic laminated bag comprising an outer PET layer (P, P’), an aluminum foil layer (11, 11’), and an inner heat sealable layer of PE (12, 12’) (see Keller Fig. 3 and col. 2, lines 54-60). Given the fact that Tessier discloses of heating the vacuum sealed packaged mushrooms to sterilization conditions (i.e., 212ᵒF for 30 minutes) (see Tessier pages 1-2), it would have been obvious to a skilled artisan to modify Tessier and to utilize the plastic laminated bag of Keller in order to hermetically seal the food against outside sources of contamination and simultaneously protect the food against oxidative deterioration (see Keller col. 1, lines 19-22), and thus arrive at the claimed limitations.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tessier, Amazingfood and VacMaster as applied to claims 1, 7-10, 13 and 21 above, and further in view of NPL Bernas et al., “Storage and Processing of Edible Mushrooms” (from Acta Sci. Pol., Technol. Aliment. 5(2) 2006, 5-23).

Regarding claim 25: Tessier discloses of cooking fresh whole mushrooms sous vide by sealing them in a vacuum bag and cooking them at 212ᵒF for 30 minutes (see Tessier pages 1-2), but fails to disclose of not pre-treating, or exposing the mushrooms to temperatures above 40ºC prior to processing (i.e., insertion into the vacuum bag; However, Bernas discloses that storing or exposing fresh mushrooms to temperatures below 40ºC, ideally between 0-2ºC, provides for a longer shelf life and freshness (see Bernas pages 6-10). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Tessier and to have not expose the mushrooms temperatures above 40ºC prior to processing, in order to safeguard their freshness, and thus arrive at the claimed limitations. 
Response to Arguments
Applicant's arguments filed on October 23rd 2020 have been fully considered but they are not persuasive.

Applicant argues on pages 4-6 of the “Remarks” that the “irregular shaped plastic laminate bag” in claim 1, has support in the current specification and in fig 1 of claimed priority application NL 2006738. Examiner respectfully disagrees.

As stated above and on page 5 of the August 27th 2020 Board decision, neither the specification, nor the drawings provided, disclose the shape of the vacuum sealed bag.

Citing a declaration by Mr. Gerard Bartels, filed under 37 CFR §1.132 on October 23rd 2020, Applicant argues on pages 7-10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because references provided by declarant (i.e., ‘Safefood’) disclose that sterilization occurs at temperatures higher than 100ºC (i.e., at least 110ºC), where unlike pasteurization, provide a long ambient shelf life, thus rendering the disclosure in Tessier insufficient to meet the sterilization and shelf life limitations. Examiner respectfully disagrees.

As stated above, since the cooking temperature and time in Tessier lie inside the temperature and time ranges for sterilization, as also defined by Applicant in the current Application (see Specification paragraph [0052]), and since sterilized bags are known to have an ambient shelf life of more than 3 months (see Specification paragraph [0037]), the vacuum bag of sous vide mushrooms in Tessier meets the sterilization and shelf life limitations recited in claim 1.

Citing a declaration by Mr. Gerard Bartels, filed under 37 CFR §1.132 on October 23rd 2020, Applicant argues on pages 10-11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Tessier discloses a recipe for a salad where the sous vide mushrooms are to be used, which means they are intended for immediate consumption after cooking. Examiner respectfully disagrees.

Whether the sous vide mushrooms in Tessier are intended for immediate consumption or prolong storage, does not provide any patentable different between the disclosure in the prior art and the recited claims, as the recited claims clearly read on a method of making sous vide mushrooms as disclosed in Tessier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ASSAF ZILBERING/Examiner, Art Unit 1792